On Rehearing.
PER CURIAM.
Rehearing is asked upon the ground that the patent in suit (No. 941,757) is invalid for lack of statutory oath specially directed to the particular claims in suit, which were added by way of amendment to the original application.
[12] We think the following considerations make this asserted ground of invalidity wholly untenable:
The subject-matter of the three claims in suit was, in our opinion, sufficiently.disclosed by the original application, which was supported by the usual oath. Claim 13 was first introduced in another application made by Bushong, and was involved in interference proceedings between the latter and other applicants; it was later included in the application for the patent in suit, was made the subject of interference proceedings therein between Bushong, Proudfit, and two other applicants, and priority was awarded Bushong upon full hearing and consideration and through the successive actions of the examiner of interferences, the board of examiners in chief and the commissioner. Claims 14, 15, and 16, which are of scope similar to claim-13, were thereupon added.
It is, we think, fairly open to presumption that the Patent Office required no supplemental oath in connection with the amendment because of the disclosure of the invention in the application for the patent in suit, ahd because satisfied that the subject-matter of the amendment was invented by Bushong before the original application for the patent in suit was presented, and was a part of the original invention covered by that patent; and that Bushong was the first and sole inventor of such subject-matter — subjects with respect to which we entertain no doubt.
The history of the Patent Office proceedings (including the interference) precludes any suggestion of ignorance or of personal non-participation on Bushong’s part with respect to the amendment by the addition of the claims in suit. Moreover, lack of supplemental oath was not raised in this cause by the pleadings.
These considerations, in our opinion, effectually differentiate the cases relied upon in support of the asserted invalidity.
The petition for rehearing is denied.